B 210          210




                                   Western District of New York


                 Darryl L. Ciccaglione                                            2-19-20255-PRW
                                                                         Case No. ________________




U.S. Bank National Association, not in its individual
capacity but solely as trustee for the RMTP Trust,
Series 2021 BKM-TT
______________________________________                          Wells Fargo Bank, N.A.
                                                        ____________________________________


                                                                                       8-1
                                                                                $75,888.12
           Rushmore Loan Management Services                                   05/23/2019
           P.O. Box 55004
           Irvine, CA 92619-2708
                       888-504-6700                                       800-274-7025
                                   3732                                                  2474




           Rushmore Loan Management Services
           P.O. Box 52708
           Irvine, CA 92619-2708




        /s/ Katherine Heidbrink                               03/31/21




    Case 2-19-20255-PRW, Doc 79, Filed 04/15/21, Entered 04/15/21 13:24:41,
                     Description: Main Document , Page 1 of 4
       Form 2100




                          Western                   New York

       Darryl L. Ciccaglione                   2-19-20255-PRW
                                    Case No. ________________




          8-1




 Wells Fargo Bank, N.A.
                                                 U.S. Bank National Association, not in its individual
                                                 capacity but solely as trustee for RMTP Trust,
                                                 Series 2021 BKM-TT

  Default Document
  Processing                                           Rushmore Loan Management Services
  MAC# N9286-01Y                                       P.O. Box 55004
  1000 Blue Gentian Road                               Irvine, CA 92619-2708
  Eagan, MN 55121-7700




Case 2-19-20255-PRW, Doc 79, Filed 04/15/21, Entered 04/15/21 13:24:41,
                 Description: Main Document , Page 2 of 4
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                       :
  IN RE:                                                               : CASE NO.: 2-19-20255-PRW
                                                                       : CHAPTER: 13
  Darryl L. Ciccaglione,                                               :
                                                                       :
  Debtor.                                                              : HON. JUDGE: Warren, U.S.B.J.
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


                                      CERTIFICATE OF SERVICE

        On April 15, 2021, I caused to be served a true copy of the annexed TRANSFER
 OF CLAIM by mailing the same by First Class Mail in a sealed envelope,
 with postage prepaid thereon, in a post office or official depository of the
 U.S. Postal Service, addressed to the last known address of the addressee, and
 the property address as indicated on the attached Service List annexed hereto.



                                                             By: /s/ Katherine Heidbrink___
                                                             FRIEDMAN VARTOLO LLP
                                                             1325 Franklin Avenue, Ste. 160
                                                             Garden City, New York 11530
                                                             T: (212) 471-5100
                                                             F: (212) 471-5150




    Case 2-19-20255-PRW, Doc 79, Filed 04/15/21, Entered 04/15/21 13:24:41,
                     Description: Main Document , Page 3 of 4
                                   SERVICE LIST

Darryl L. Ciccaglione
67 Indiana St.
Rochester, NY 14609-7435
Debtor

Peter Scribner
Law Office of Peter Scribner
1110 Park Avenue
Rochester, NY 14610
Debtor`s Attorney

George M. Reiber
3136 S. Winton Road, Suite 206
Rochester, NY 14623
Trustee




      Case 2-19-20255-PRW, Doc 79, Filed 04/15/21, Entered 04/15/21 13:24:41,
                       Description: Main Document , Page 4 of 4
